                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                              CASE NO. 4:16-CV-00084-M



 JACK HOWARD COX, SR., Executor of               )
 the Estate of Percy Ray Cox, Deceased,          )
                                                 )
                                  Plaintiff,     )                   ORDER
                                                 )
 V.                                              )
                                                 )
 AGCO Corp. et al.,                              )
                                                 )
                                  Defendants.    )




       This matter is before the court on Plaintiffs Motion to Dismiss Without Prejudice

Defendant Prestolite Performance, successor to Hayes Performance Brakes [DE-460] (hereinafter

"Motion"). Plaintiff was directed by court order to file a Stipulation of Dismissal pursuant to

Federal Rule of Civil Procedure 41 (a)(l )(A)(i) or else apply to the court for a default judgment on

or before Monday, October 5, 2020. See Order, DE-456 at 2. One day after this deadline passed,

Plaintiff filed the Motion pursuant to Federal Rule of Civil Procedure 41(a)(2). To date, Prestolite

Performance has not appeared in this lawsuit. Plaintiff moved for [DE-148] and secured a default

judgment against Presto lite Performance [DE-187] . Plaintiffs Motion for voluntary dismissal is

governed by Rule 41 of the Federal Rules of Civil Procedure. Under Rule 41 (a)(2), pursuant to

which the Motion is made, the action against Prestolite Performance may be dismissed only by

court order, on such terms as the court considers proper. Defendant Prestolite Performance has not

filed any opposition to Plaintiffs motion and the time for response has now expired. Local Civil

Rule 7 .1 (f)(l ). In the absence of any reason articulated by Defendant Presto lite Performance that

it would suffer prejudice as a result of a voluntary dismissal, the court will not presume the

                                                     1

         Case 4:16-cv-00084-M Document 462 Filed 10/29/20 Page 1 of 2
existence of prejudice. The Motion is hereby GRANTED and all of Plaintiffs claims against

Prestolite Performance are hereby DISMISSED WITHOUT PREJUDICE, each party to bear its

own costs.

       so ORDERED this the 2q
                                11:-
                                 day of October, 2020.


                                                 ~k/£1V1.1~sx
                                                 RICHARD E. MYERS II
                                                   U.S. DISTRICT COURT JUDGE




                                           2

         Case 4:16-cv-00084-M Document 462 Filed 10/29/20 Page 2 of 2
